                                                                                     Jun 18 2019 11:09am        P002/018




                   IN THE CIRCUIT COURT FOR MONROE COUNTY, TENNESSEE
                                     AT MADIS ONVILLE
                                                                                                  L
                                                                                                 i* *
       CASEY A. YATES and                            )
       ANDREW C. YATES,                              )
                                                                                                           Mh
                                                     )
                                                                                          May     i' %
                PLAINTIFFS,                          )
                                                     )       CIVIL AC
       vs.                                           )       FILE NO,.
                                                    )
       RONALD GEORGE LOTT and                       )
       HEAVY WEIGHT ENTERPRISES, INC,               )
                                                    )
                DEFENDANTS.                         )

                                      COMPLAINT FOR DAMAGES

                COMES NOW the Plaintiffs, Casey A. Yates and Andrew C. Yates, by and through

      counsel, and sues the Defendants, Ronald George Lott and Heavy Weight Enterprises, Inc, and

      would show unto the Court as follows:

                                 PARTIES, JURISDICTION- AND VENUE

 1.      The Plaintiff, Mr. Casey A. Yates, is a resident of Sweetwater, Monroe County, Tennessee.

2.       The Plaintiff, Mr. Andrew C. Yates is a resident of Sweetwater, Monroe County, Tennessee.

3.       The Defendant, Mr. Ronald G. Lott, is a resident of Williamsport, Lycoming County,

         Pennsylvania and has been properly served at 29 West Village Drive, Floor 1, Williamsport,

         Pennsylvania 17702.

4.       The Defendant, Heavy Weight Enterprises, Inc. is a domestic profit corporation located in

         Michigan and may be served with process by the Secretary of State through its registered agent,

         Amer Batal located at 5363 English Drive, Troy, Michigan 4S085.

5.       This complaint arises out of injuries of the Plaintiffs sustained in a collision that occurred in

         Monroe County, Tennessee.

 6.          Jurisdiction is proper in Monroe County, Tennessee, Circuit Court, pursuant to Term. Code

                                                         1



Case 3:19-cv-00228-CLC-DCP Document 1-2 Filed 06/20/19 Page 1 of 17 PageID #: 6
                                                                                 Jun 18 2019 11:09am   P003/018




      Ann. § 16-10-101.

7.    Venue is proper in Monroe County, Tennessee, Circuit Court pursuant to Term. Code Ann. §

      20-4-102.

8.    This action is timely brought within one year of the discovery of the cause of action.

                                               FACTS

9.    On 6/1/2018, at approximately 3:35 p.m., Plaintiff, Mr. Casey A. Yates, was the owner and

      operator of a 1999 Ford F-150, traveling northbound^ on Highway 68 in Monroe County,

      Tennessee, with Plaintiff, Mr. Andrew C. Yates as a passenger.

10.   On said date and time Defendant, Mr. Ronald G. Lott, was the operator of a 2013 Peterbilt 5 87

      Tractor Trailer Semi, also traveling northbound on Highway 68 in Monroe County, Tennessee,

      when Defendant, Mr. Ronald G. Lott came around the Plaintiffs5 vehicle on the right side and

      negligently crashed into the Plaintiffs5 vehicle as Plaintiffs were in the process of making a

      right turn onto Sky Dome Road.

11.   On said date and time Defendant, Mr. Ronald G. Lott, was the operator of a 2013 Peterbilt 587

      Tractor Trailer Semi acting on behalf of and engaged in the regular course and scope of his

      employment with Defendant, Heavy Weight Enterprises, Inc., and that said Defendant is

      responsible for Plaintiffs damages under the Doctrine'of Respondeat Superior.

12.   Properly trained drivers maintain proper lookout for changing traffic conditions.

13.   Employees/agents of Heavy Weight Enterprises, Inc., has a duty to train their

      employees/agents to safely drive their vehicles before allowing them to drive.

14.   As a result of the collision. Plaintiffs, Casey A. Yates and Andrew C. Yates, suffered severe

      injuries, requiring extensive medical treatment.

15.   At all relevant times, Plaintiffs, Casey A. Yates and Andrew C. Yates, were abiding all


                                                   2



Case 3:19-cv-00228-CLC-DCP Document 1-2 Filed 06/20/19 Page 2 of 17 PageID #: 7
                                                                                      Jun 18 2019 11:10am   P004/018
r




          applicable and relevant laws, ordinances, and resolutions.

    16.   At all relevant times. Plaintiffs, Casey A. Yates and Andrew C. Yates, maintained a proper
                                                                                              i
          lookout.

    17.   There was no act of the Plaintiffs which contributed to the collision.

    18.   There was no failureto act of the Plaintiffs which contributed to the collision.

    19.   The acts and/or failures to act of the aforesaid Defendants caused the collision.

    20.   The wreck was caused by the negligence of the aforesaid Defendants as set out more fully

          below.

                             NEGLIGENT DEFENDANT - RONALD G. LOTT

    21.   The Defendant, Mr. Ronald G. Lott, was negligent in that he:

                     a.      Failed to have his vehicle under control;

                     b.      Failed to maintain a proper lookout;

                     c.      Failed to stop his vehicle when there was sufficient time and space to
                             do so; and

                     d.      Failed to exercise due care in the operation of his vehicle.

    22.   The Defendant, Mr. Ronald G. Lott, was further guilty of negligence per se in that he violated
                                                                    't
          the following sections of the Tennessee Code Annotated:

                     a.      Term. Code Ann. § 55-8-123 Improper Passing;

                     b.      Term. Code Ann. § 55-8-197 Failure to Yield Right of Way;

                      c.     Term. Code Ann. § 55-50-301 Driving with Expired Driver License;

                     d.      Term. Code Ann. § 55-10-205 Reckless Driving; and

                     e.      Term. Code Ann. § 55-8-136 Obligation to Exercise Due Care.




                                                        3




    Case 3:19-cv-00228-CLC-DCP Document 1-2 Filed 06/20/19 Page 3 of 17 PageID #: 8
                                                                                  Jun 18 2019 11:10am     P005/018




   NEGLIGENT HIRING. TRAINING. ENTRUSTMENT, SUPERVISION & RETENTION.
     AND NEGLIGENT MAINTENANCE - HEAVY WEIGHT ENTERPRISES, INC.

  23. Upon information and belief, the 2013 Peterbilt 587 Tractor Trailer Semi (VIN:

       1XP4DP9X0DD196114, License Tag No.: RB48512) driven by Defendant, Mr. Ronald G.

       Lott, on the date of the collision made the basis of this lawsuit was owned by Heavy Weight

       Enterprises, Inc. and was entrusted to by the Defendant* Mr. Ronald G. Lott.

 24.   At all times relevant to this cause of action, Defendant, Heavy Weight Enterprises, Inc. was

       subject to and required to obey the minimum safety standards of the Tennessee Department of

       Safety as well as to teach and train their employees/agents so that they would be able to

       understand and obey the applicable; rules and regulations and safely drive their commercial

       vehicle.

 25.   At all times relevant to this cause of action. Defendant, Heavy Weight Enterprises, Inc. has a

       duty to promulgate and enforce rules and regulations to ensure its drivers were reasonably safe;

       however. Heavy Weight Enterprises, Inc., negligently failed to do so.

 26.   Upon further information and belief. Defendant, Heavy Weight Enterprises, Inc., knew and/or

       should have known that due to Defendant, Mr. RonaldXx. Lott’s inexperience, and/or history

       of negligence, that Defendant, Mr. Ronald G. Lott was not capable of responsibly operating

       the vehicle, a dangerous instrumentality.

 27.   Plaintiff avers that Defendant, Heavy Weight Enterprises, Inc., negligently or wantonly

       investigated, hired, trained, supervised and/or retained its employee/agent. Defendant, Mr.

       Ronald G. Lott.

 28. Despite said knowledge, Defendant, Heavy Weight Enterprises, Inc., entrusted a dangerous

       instrumentality to Defendant. Mr. Ronald G. Lott.

 29. The Defendant, Heavy Weight Enterprises, Inc., was further guilty of negligence per se in that

                                                    4
                                                               'i




Case 3:19-cv-00228-CLC-DCP Document 1-2 Filed 06/20/19 Page 4 of 17 PageID #: 9
                                                                                 Jun 18 2019 11:11am    P006/018




     they were subject to and violated the following section of FMCSR:

                 a.        FMCSR §383 Commercial Driver’s License Standards;

                 b.        FMCSR §390 General;

                 c.        FMCSR §391 Qualification of Drivers; and

                 d.        FMCSR §392 Driving of Commercial Motor Vehicles.

                                             DAMAGES

  30. As set forth more fully above, Defendants named herein acted in a willful, wanton, and reckless

     manner -which either alone or combined and concurring with the actions of the other, directly

     and proximately caused the collision and Plaintiffs’ injuries.

  31. As a direct and proximate result of the negligence of Defendants named herein, Plaintiffs

     suffered serious, painful, and disabling bodily injuries, for which they have incurred and will

     continue to incur medical expenses, pain and suffering, loss of enjoyment of life, and lost

     wages, for all of which they deserve to be compensated.

  32. As a result of the Defendants knowingly, intentionally, recklessly, and/or willfully
                                                             •‘t
     disregarding the minimum safe defensive driving practices, exemplary damages are also thus

     warranted in this cause.

  33. As a result of the negligence of Defendants names herein, Plaintiffs are entitled to recover

     damages for his past, present and future economic and non-economic losses to the full extent

     allowed by the law of the State of Tennessee.

     WHEREFORE, Plaintiff prays for relief as follows:

  1, For process to issue and be served upon the Defendants requiring Defendants to answer the

     allegations hereof;

  2. For a money judgment in favor of Plaintiff, Mr. Casey A. Yates, against the Defendants in

                                                             '*»
                                                   5



Case 3:19-cv-00228-CLC-DCP Document 1-2 Filed 06/20/19 Page 5 of 17 PageID #: 10
                                                                                     Jun 18 2019 11:11am   P007/018
/



        the amount of One Hundred Thousand Dollars, ($100,000.00);

     3. For a money judgment in favor ofPlaintiff, Mr. Andrew C. Yates, against the Defendants in

        the amount of Seventy-Five Thousand Dollars, ($75,000.00);

     4. For costs to be taxed to the Defendants; and

     5. For all other proper relief Plaintiffs may be entitled.


                                                   Respectfully submitted.


                                                        k          \iV   l Qa ft   _________
                                                   MATTHEW B. LONG7^SRr*#032228
                                                   Attorney for Plaintiff
                                                   The Roth Firm - Nashville Office
                                                   402 BNA Drive, Ste. 410
                                                   Nashville, Tennessee 37217
                                                   Telephone; 615-625-5555
                                                   Facsimile; 615-953-9538
                                                   Email: matt@rothlavwer.com




                                                        6



    Case 3:19-cv-00228-CLC-DCP Document 1-2 Filed 06/20/19 Page 6 of 17 PageID #: 11
                                    vm. -
                                                                                                                              Jun 18 2019 11:11am                 P008/Q18
                                                                                                                                                                             a



          MONROE                County
                                                        State of Tennessee                                                            Case Number
                                                                   Civil Summons
                                                                               page 1 of 1
                                                                                                                                   viqocffif
            CASEY A, YATES and ANDREW C. YATES                          Vs. RONALD GEORGE LOTT and HEAVY WEIGHT ENTERPRISES. INC

Served On:
RONALD GEORGE LOTT                      29 West Village Drive, Floor 1, Williamsport, Pennsylvania 17702
                                                              ** Method of Service: Secretary of Slate**’*
You are hereby summoned to defend a civil action filed against you in          Circuit___________Court,         MONROE            ____ County. Tennessee.
Your defense must be made within thirty (30) days from the date this summons is served upon you. You axe directed to file your defense with the
clerk of the court and send a copy to the plaintiff’s attorney at the address listed below. If you fail to defend this action by the below date, judgment
by default mav be rendered against you for the relief sought in tire complaint.

Issued:                                                                                 lC erR /.Deputy Cleric
                                                                                                                        fitfc             y
Attorney for Plaintiff:     [atthew B. Long, Esq.           615-625^3555
                           The Roth Firm - Nashville. 402 BNA Drive. Ste. 410. Nashville, TN 37217
                                                 NOTICE OF PERSONAL PROPERTY EXEMPTION
TO THE DEFENDANTS): Tennessee law provides a ten thousand dollar ($10,000) personal property exemption as well as a homestead exemption
from execution or seizure to satisfy a judgment The amount of the homestead exemption depends upon your age and the other factors which are
listed in TCA § 26-2-301. If a judgment should be entered against you in this action and you wish to claim property as exempt you must file a
written list under oath, of the hems you wish to claim as exempt with the clerk of die court. The tlsl maybe filed at any time and may be changed by
you thereafter as necessary; however, unless it is filed before the judgment becomes final, it will not be effective as to any execution or garnishment
issued priorto the filing of the list Certain items are automatically exempt by law and do not need to be listed; these include items of necessap,-
wearing apparel (clothing) foryourseifandyour family and trunks or other receptacles necessary to contain such apparel, family portraits, the family
Bible, and school books. Should any of these items be seized you would have the right to recover them. If you do not understand your exemption
right or how to exercise it, you may wish to seek the counsel of a lawyer, Please state file number on list.
Mail list to                                                          Clerk,              -T         County


                                                     CERTIFICATION (IF APPLICABLE)
                                                     ______ Clerk of                                    County do certify this lo be a true and correct copy of
the original summons issued in this case.

Date:
                                                               Clerk/Deputy Clerk
OFFICER’S RETURN: Please execute this summons and make your return within ninety (90) days of issuance as provided by law.

I certify that I have served this summons together with the complaint as follows:



Date:,                                                                         By:.
                                                                                      Please Print: Officer, Title


        Agency Address                                                                Signature

RETURN ON SERVICE OF SUMMONS BY MAIL: I hereby certify and return that on                                                               j I sent postage
prepaid, by registered return receipt mail or certified return receipt mail, a certified copy ofthe summons and a copy of the complaint in the above
styled case, to the defendant                              .. On                                  I received the return receipt, which had been signed by
                          on                          . The rerum receipt is attached to thjs original summons to be filed by the Court Clerk.

Date:
                                                                         Notary Public / Deputy Clerk (Comm. Expires                           )

S ignature of Plaintiff                                                Plaintiff’s Attorney (or Person Authorized to Serve Process)
                                                            (Attach return receipt on back)__________________________
ADA; Ifyou need assistance or accommodations because ofa disability, please call                                     ADA Coordinator, at( )

                                                                                                                                                   Rev. 03/11

  Case 3:19-cv-00228-CLC-DCP Document 1-2 Filed 06/20/19 Page 7 of 17 PageID #: 12
                                                                                                                        Jun 18 2019 11:12am                P009/018


          MONROE                 ‘County
                                                      State of Tennessee                                                             lase Number

                                                              Civil Summons
                                                                             page l of 1
           CASEY A. YATES and ANDREW C. YATES                        Vs. RONALD GEORGE LOTT and HEAVY WEIGHT ENTERPRISES. INC

Served On:
HEAVY WEIGHT ENTERPRISES, INC                               Registered Agent: Amer Batal 5363 Engl ish Drive, Troy, Michigan 4S085
                                                             f "Method ofServfce: Secretary ofState’'**
You are hereby summoned to defend a civil action filed against you in        ^^rcuj<t_________ Court,         MONROE_______ Count}’, Tennessee.
Your defense must be made within thirty (30) days from the date this summons is served upon you. You are directed to file your defense with the
clerk of the court and send a copy to the plaintiffs attorney at the address listed below. Ifyou fail to defend this action by the below date, judgment
by default way be rendered against you for the relief sought in the complaint.         A                          i/-\i

Issued:   vl                                                                                                                            .y
                         &\                                                     l C erfe/Deputy Clerk
Attorney for Plaintiff:       Matthew B. Long, Esq.                    615-62•5^555
                              The Roth Firm - Nashville, 402 BNA Drive, Ste. 410, Nashville, TN 37217
                                                   NOTICE OF PERSONAL PROPERTY EXEMPTION
TO THE DEFENDANTS): Tennessee law provides a ten thousand dollar (510,000) personal property exemption as well as a homestead exemption
Irom execution or seizure to satisfy a judgment. The amount of the homestead exemption depends upon your age and the other factors which are
listed in TCA § 26-2-301. If a judgment should be entered against you in this action and you wish to claim property as exempt, you must file a
written list, under oath, of the items you wish to claim as exempt with the clerk of the court. The list may be filed at any time and may be changed by
you thereafter as necessary; however, unless it is filed before the judgment becomes final, it will not be effective as to any execution or garnishment
issued prior to the filing of the list. Certain items are automatically exempt by law and do not need to be listed; these include items of necessary
wearing apparel (clothing) for your self and your family and trunks or other receptacles necessary to contain such apparel, family portraits, the family
Bible, and school books. Should any of these items be seized you would have the right to recover them. If you do not understand your exemption
right or how to exercise it, you may wish to seek the counsel of a lawyer. Please state file number on list
Mail list to                                                        Clerk,                              ^County


                                                    CERTIFICATION (IF APPLICABLE)
                                                    ______Clerk of             County do certify this to be a true and correct copy of
the original summons issued In tins case.

Date:
                                               Clerk / Deputy Clerk
OFFICER’S RETURN: Please execute this summons and make your return within ninety (90) days of issuance as provided by law.

I certify that I have served this summons together with the complaint as follows:



Date:.                                                                       Bye
                                                                                   Please Print: Officer, Title


        Agency Address                                                             Signature

RETURN ON SERVICE OF SUMMONS BY MAIL: I hereby certify and return that on                                                             I sent postage

prepaid, by registered return receipt mail or certified return receipt mail, a certified copy of the summons and a copy of the complaint in the above
styled case, to the defendant                                  On                             I received the return receipt, which had been signed by
                          on                         . The return receipt is attached to this original summons to be filed by the Court Clerk.
                                                                                           A
Date:                                                                                                                                     )
                                                                       Notary Public / Deputy Clerk (Comm. Expires


Signature of Plaintiff                                           Plaintiff's Attorney (or Person Authorized to Serve Process)
                                                    (Attach return receipt on back)_____________
ADA: Ifyou need assistance or accommodations because ofa disability, please call                      _, ADA Coordinator, at( )
                                                                                                                                              Rev. 03/11



    Case 3:19-cv-00228-CLC-DCP Document 1-2 Filed 06/20/19 Page 8 of 17 PageID #: 13
                                                                                     Jun 18 2019 11:13am          P010/018
                                                        <T




  tffiiiMhSki
                                                                  Division of Business Services
 1
      A.GRI
              sM      I                                               Department of State
                                                                        State of Tennessee
                                                                     312 Rosa L. Parks AVE, 6th FL
                                                                       Nashville, TN 37243-1102
    Tre Hargett
  Secretary of State

 HON. MARTHA M. COOK                                                                                06/03/2019
 STE 3                                                                                       Case #:V190098P
 105 COLLEGE STS
 MAD!SONV!LLE, TN 37354-2400                                             Certified #;701803e0000076065023


 RE: CASEY A, YATES AND ANDREW C. YATES

 VS: RONALD GEORGE LOTT AND HEAVYWEIGHT ENTERPRISES, INC.                                   tim
 Dear Clerk,
                                                                                               Kj^UL.
                                                                                               Ml o g
                                                                                                                  PM
                                                                                                           2019
              Enclosed are the following papers in the above styled case:

              0 Original Summons
              0 Affidavit and Endorsement
              0 Registered or Certified Return Receipt signed by:
                   RON LOTT

              □ Registered or Certified letter returned refused
              □ Registered or Certified letter returned undelivered with notation:


                                                                       Sincerely,




                                                                       Tre Hargett S
                                                                       Secretary of State




Enclosures: Original Documents
SS-4210 (Rev. 8/15)                                                                                        RDA 1003




  Case 3:19-cv-00228-CLC-DCP Document 1-2 Filed 06/20/19 Page 9 of 17 PageID #: 14
                                                                                Jun 18 2019 11:13am           P011/018



  m&mm
  m
                                                            Division of Business Services
                                                                Department of State
  'mm                                                             State of Tennessee
                                                                 312 Rosa L. Parks AYE, 6th FL
                                                                   Nashville, TN 37243-1102
    Tre Hargett
  Secretary of State
                              AFFIDAVIT AND ENDORSEMENT
 Case #: V190098P                                                                             06/03/2019
 Certified #: 70180360000076065023                                          SOS Summons #: 07441614
 RE:CASEY A. YATES AND ANDREW C. YATES
 VS: RONALD GEORGE LOTT AND HEAVYWEIGHT ENTERPRISES, INC.

       i, ANNE HACKNEY, having been duly authorized by Tre Hargett, Secretary of State of
 Tennessee, do hereby make oath on his behalf and under authorization as follows:

        That on 05/20/2019. f received from the plaintiff the original and certified copies of the
 process, notice or demand issued against LOTT. RONALD GEORGE
 whose address is: 29 WEST VILLAGE DRIVE. WILLIAMSPORT, PA 17702.
 and that on 05/21/2019. [ mailed by registered or certified return-receipt mail the certified copies
 of the process, notice, or demand to the above address together with a written notice that service
 was made.

        ! further make oath that the return receipt for the registered or certified letter was received
 at my office in Nashville, Tennessee, on 05/31/2019. and returned to MONROE COUNTY -
 CIRCUIT COURT of MADISONVILLE. IN on Q6/Q3/2Q19.




                                                                   Tre Hargett *
                                                                   Secretary of State          ,              ^
                                                         B tf-Lwijn     rio ,



 Sworato and subscribed before me this
  tgA day of CnjftlL                 , 20.   12.
                                                             (TENNESSEE
 Notary Public^                                              V NOTARY i
                                                            oVpublig      /A*
 My Commission Expires:
SS-42Q1(Rev. 9/15)                                                                                 RDA 1003




  Case 3:19-cv-00228-CLC-DCP Document 1-2 Filed 06/20/19 Page 10 of 17 PageID #: 15
                                                                                            Jun 18 2019 11:13am         P012/018
p*
        f

                                                              •a                                                                   ]

            ♦5


                                                                        Division of Business Services
                                                                            Department of State
        Wm
         Tre Hargett
                                                                              State of Tennessee
                                                                            312 Rosa L. Parks AVE, 6th FL
                                                                              Nashville, TN 37243-1102
       Secretary of State
      THE ROTH FIRM LLC
      STE 1650
      950 E PACES FERRY RD HE
      ATLANTA, GA 30326-1302


                                                      Receipt Detail

      Receipt ID:      004819787
      Receipt Date:    05/20/2019
      Receipt Total:   $20.00


     Item                    Description                  Check/Ref#          DIN#             Price   #          Amount

     Summons                Summons                       07441614                           $20.00    1           $20.00
     Payment-Account        THE ROTH FIRM LLC, .          69819                              $20.00    1          ($20.00)
                            ATLANTA, GA




                       Phone (615) 741-2286 * Fax (615) 741-7310 * Website: http://tnbear.tn.gov/




       Case 3:19-cv-00228-CLC-DCP Document 1-2 Filed 06/20/19 Page 11 of 17 PageID #: 16
                                                                                                                            Jun 18 2019 11:14am                       P013/018
 7                                                               ;
                                                                                                                                     Rgn/wiTQciPiih
          MONROE                County
                                                       State of Tennessee                                                            Case Number

                                                          Civil Summons
                                                                              page 1 of 1
                                                                                                                                 Viqfmrf
           CASEY A. YATES and ANDREW C. YATES                         Vs. RONALD GEORGE LOTT and HEAVY WEIGHT ENTERPRISES. INC

Served On:
RONALD GEORGE LOTT                     29 W«t Village Drive, Floor t, Williamsport, Pennsylvania 17702
                                                            ♦♦Method of Service: Secretary of State*-*

You arc hereby summoned to defend a civil action filed against you in        Circuit               Court       MONROE ______ County', Tennessee.
Your defense must be made within thirty (30) days from the date this summons is served upon you. You are directed to file your defense with the
clerk ofthe court and send a copy to the plaintiff’s attorney at the address listed below. Ifyou fail to defend this action by the below date, judgment
by defauji-q^^tp rendered against you for the relief sought in the complaint         /A-N                     K     i/"\ . . /

Issued:                                                                              AP
                                                                                     1 C erk'1/Deputy Clerk
                                                                                                                                                    z
Attorney for Plaintiff:    Matthew B. Long, Esq.         615-62 5*^555
               -v - ^--~-*The-Roth-Firm-—Nashvilier4O2-BNA-BrivcrSter4T0rNashvillerTN“372'17
                                                  NOTICE OF PERSONAL PROPERTY EXEMPTION
TO THE DEFENDANT(S): Tennessee law provides a ten thousand dollar (S10,000) personal property'exemption as well as a homestead exemption
from execution or seizure to satisfy a judgment. The amount ofthe homestead exemption depends upon your age and the other factors which are
listed in TCA § 26-2-301. If ajudgment should be entered against you in this action and you wish to claim property'as exempt, you must file a
written list, under oath, of the items you wish to claim as exempt with the clerk ofthe court. The list may be filed at any time and may be changed by
you thereafter as necessary'; however, unless it is filed before the judgment becomes final, it will not be effective as to any execution or garnishment
issued prior to the filing ofthe list. Certain items are automatically' exempt by law and do not need to be listed; these include items of necessary
wearing apparel (clothing) for your self and your family and trunks or other receptacles necessary to contain such apparel, family portraits, the family
Bible, and school books. Should any of these items be seized you would have the right to recover them. If you do not understand your exemption
right or how to exercise It, you may wish to seek the counsel of a lawyer. Please state file number on list.
Mail list to                                                         Clerk,                                 .County


                                                    CERTIFICATION (IF APPLICABLE)
                                                    ______ _ Clerk of                                  County do certify this to be a true and correct copy of
the original summons Issued in this case.
                                                                                                                                    CO          r^o         00
Date:                                                                                                                              m
                                                             Clerk/Deputy Clerk                                                                 <£>         52
                                                                                                                                                            —i

OFFICER’S RETURN: Please execute this summons and make your return within ninety* (90) days of issuance as providi^y Ia2£                                   rn
                                                                                                                                                                 TO
                                                                                                                                   >                       opn
                                                                                                                                                to         ■r>o
I certify’ that I have served this summons together with the complaint as follows:                                                                           i’-n

                                                                                                                                   Sf.;?                  i^rn

Date:.                                                                        By:.                                                 3=5         S9         LQ
                                                                                                                                                          zn
                                                                                     Please Print: Officer, Title                              jr         rn
                                                                                                                                   m                      m
        Agency Address                                                               Signature

RETURN ON SERVICE OF SUMMONS BY MAIL: I hereby certify and return that on                                                                j I sent postage
prepaid, by registered return receipt mail or certified return receipt mail, a certified copy ofthe summons and a copy' ofthe complaint in the above
styled case, to the defendant                             . On                                   I received the return receipt, which had been signed by
                          on                         .. The return receipt is attached to this original summons to be filed by the Court Clerk.


Date:                                                                                      'V
                                                                        Noiary Public / Deputy Clerk (Comm. Expires                             )

Signature of Plaintiff                                                Plaintiffs Attorney (or Person Authorized to Serve Process)
                                                           (Attach return receipt on back)___________________________
ADA: Ifyou need assistance or accommodations because ofa disability, please call                                    ADA Coordinator, al( )

                                                                                                                                                    Rev. 03/1 i




 Case 3:19-cv-00228-CLC-DCP Document 1-2 Filed 06/20/19 Page 12 of 17 PageID #: 17
                                                                                                            Jun 18 2019 11:14am                   P014/018
                                  SENDER: COMPLETE THIS SECTION                                    COMPLETE THIS SECTION ON DELIVERY

                                 . ■ Complete items 1,2, and 3.                                    A. S!g
                                   ■ Print your name and address on tfie reverse                            /                                   □ Agent
                                                                                                   X                                            □ Addressee
                                     so that we can return the card to you.
                                   * Attach this card to the back of the rnailpiece,               B. Receded 6y printed Name)              C. Date of Deliver
                                   ‘ or on the front if space permits.__________                                      l2 7/
                                  .1, Article Addressed to:                                       ‘ O. Is, deltvery address different from *rtan 1? D'Yes
                                                                                                       If YES, enter delivery address below:        □ No
                                 LOTT, RONALD GEORGE
                              FLOOR 1
                                                                                                                                           PM
                             i29 WEST VILLAGE DRIVE
                             ‘WILLIAMSPORT, PA 17702                                                                JUH 0 ^

              j
                             1
                                         iiiliiinii iii mu iii i iii
                                          .95fr9402 3902 8060 6044 95^
                                                                                               3. Service Type
                                                                                               □Adult Signature,
                                                                                               □ Adult SlgnatureJ
                                                                                               □ Certified MSClf
                                                                                                                                      D Rogattred MaS ftetrfc
                                                                                                                                         .. . .



:
                            i__g. Artirte Mr ifnhflr (Transfer from service label).   m
                                                                                      S ^
                                                                                               □ Certified Mafi Restricted DaOvery
                                                                                               □ Cofiect on OeBvcty
                                                                                              □ CoBect on pe0v«y Restricted DeSvery
                                                                                              ■^■ihsurodMal
                                                                                                                                      □ R^um Receipt far
                                                                                                                                        Me^hsnd^e . „ .
                                                                                                                                      □ Signature ConTfiratlort1
                                                                                                                                      O SJytature Confinnalnn
                                 7Dlfi 03L0 aODD 7kUh SD53                                       'insured Mafl Restricted DeBvety
                                                                                                  (over $500)           _______
                                                                                                                                        Restricted Defray

                            j PS Form 3811, July 2015 PSN 7530-02-000-9053                                                          Domestic Bettm Recep
i                                                                                           _».                                                               u
i




                                                                                                                               *




    Case 3:19-cv-00228-CLC-DCP Document 1-2 Filed 06/20/19 Page 13 of 17 PageID #: 18
                                                                                    Jun 18 2019 11:15am         P015/018
       . -r

                                                                  Division of Business Services
                                                                      Department of State
  ir^ii                                                                 State of Tennessee
                                                                     312 Rosa L. Parks AVE, 6th FL
                                                                       Nashville, TN 37243-1102
    Tre Hargett
  Secretary of State
  HON. MARTHA M. COOK                                                                              06/03/2019
  STE 3                                                                                     Case #:V190098P
  105 COLLEGE STS
                                                                         Certified #:70180360000076065016
  MADISONVILLE, TN 37354-2400


 RE: CASEY A. YATES AND ANDREW C. YATES

 VS: RONALD GEORGE LOTT AND HEAVYWEIGHT ENTERPRISES, INC.

 Dear Cierk,
                                                                                       1 FIT tfc-E- D
              Enclosed are the following papers in the above styled case:            riScE—utsLAM/siM
                                                                                               16 20,13
              13 Original Summons
                                                                                                    MCCOOK
              3 Affidavit and Endorsement                                           r^gSHITLQQWfitrctBKK
              □ Registered or Certified Return Receipt signed by:


              □ Registered or Certified letter returned refused
           3 Registered or Certified letter returned undelivered with notation:
                  RETURN TO SENDER
                  NOT DELIVERABLE AS ADDRESSED
                  UNABLE TO FORWARD
                                                                       Sincerely,



                                                                       Tre Hargett *
                                                                       Secretary of State




Enclosures: Original Documents
SS-421Q (Rev. 8/15)                                                                                       ROA1003



  Case 3:19-cv-00228-CLC-DCP Document 1-2 Filed 06/20/19 Page 14 of 17 PageID #: 19
                                                                                Jun 18 2019 11:15am         P016/018




   fp|8|       r
                                                             Division of Business Services
                                                                 Department of State
                                                                   State of Tennessee
                                                                312 Rosa L. Parks AVE, 5th FL
                                                                  NashvUle,TN 37243-1102
    Tre Hargett
  Secretary of State
                              AFFIDAVIT AND ENDORSEMENT
 Case #: V190098P                                                                            06/03/2019
 Certified #: 70180360000076065016                                        SOS Summons #: 07441545
  RE: CASEY A. YATES AND ANDREW C. YATES
 VS: RONALD GEORGE LOTT AND HEAVYWEIGHT ENTERPRISES, INC.

       I, DARLENE LAWRENCE having been duly authorized by Tre Hargett, Secretary of State
 of Tennessee, do hereby make oath on his behalf and under authorization as follows:

        That on 05/20/2019, I received from the plaintiff the original and certified copies of the
 process, notice or demand issued against HEAVY WEIGHT ENTERPRISES. INC. AKA/PQE:
 RA: AMER BATAL
 whose address is: 5363 ENGLISH DRIVE. TROY. Ml 48085.
 and that on 05/21/2019.1 mailed by registered or certified return-receipt mail the certified copies
 of the process, notice, or demand to the above address together with a written notice that service
 was made.

        I further make oath that the registered or certified letter was not delivered but was
 returned to my office on 05/31/2019 containing the notation "RETURN TO SENDERNOT
 DELIVERABLE AS ADDRESSEDUNABLE TO FORWARD" and returned to MONROE COUNTY
 -CIRCUIT COURT of MADISONViLLE. TN on 06/03/2019.




                                                                  Tre Hargett
                                                                  Secretary ofState

                                                       By:


 Sworn to and subscribed before me this

   V
       ip* day                       .. 20.   a                      ✓ sfr- Wfr/PX
                                                                         STATE
                                                                   o/      of         Y73
                                                                    \ NOTARY j
 Notary Public                                                     LoV PUBLIC /.X
 My Commission Expires:        ’OLp ‘         20
SS-4205(Rev. 9/15)                                                                               ROA 1003




    Case 3:19-cv-00228-CLC-DCP Document 1-2 Filed 06/20/19 Page 15 of 17 PageID #: 20
                                                                                            Jun 18 2019 11:15am         P017/018
 f*
       *r'
             <5
                                                                                   I llll
 ijl
      ’09m        f?
                                                                       Division of Business Services
                                                                           Department of State
                                                                             State of Tennessee
                                                                           312 Rosa L. Parks AYE, 6th FL
                                                                             Nashville, TN 37243-1102
    Tre Hargett
  Secretary of State
 THE ROTH FIRM LUG
 STB 1650
 950 E PACES FERRY RD NE
 ATLANTA, GA 30326-1302

                                                     Receipt Detail

 Receipt ID:           004819768
 Receipt Date:         05/20/2019
 Receipt Total:        $40.00


Item                        Description                   Check/Ref#         DLN #            Price   #           Amount

Summons                     Summons                       07441545                           $20.00   1            $20.00

Deposit-Account             THE ROTH FIRM LLC,            69819                              $20.00   1            $20.00
                            ATLANTA, GA

Payment-Check/MO            THE ROTH FIRM LLC,            123571           80695-8076        $40.00   1           ($40.00)
                            ATLANTA, GA




                       Phone (615) 741-2286 * Fax (615) 741-7310 * Website: http://tnbear.tn.gov/




      Case 3:19-cv-00228-CLC-DCP Document 1-2 Filed 06/20/19 Page 16 of 17 PageID #: 21
                                                                                                                                        Jun 18 2019 11:16am                  P018/018
                                                            ?   "    »• "v
/*        . y;                                                                                                                              gPTII»aj
               MONROE                 Countj’
                                                            State of Tennessee                                                                  Case Number
                                                               Civil Summons
                                                                                      page 1 of 1 ^
                 CASEY A. YATES and ANDREW C, YATES                           Vs. RONALD GEORGE LOTT and HEAVY WEIGHT ENTERPRISES. INC

     Served On:
     HEAVY WEIGHT ENTERPRISES, INC                                  Registered Agent; Amer Bata! 5363 English Drive, Troy, Michigan 48085
                                                                     **Mcthod ofService: Secretary of State***

     You are hereby summoned to defend a civil action filed against you m           Circuit                Court     MONROE ______ County, Tennessee.
     Your defense must be made within    thirty (30) days  from  the date this summons    is served upon you. You are directed to file your defense with the
     clerk of the court and send a copy to the plaintiff’s attorney at the address listed below. If you fail to defend this action by the below date, judgment
     by default maf\o rendered against you for the relief sought in the complaint.          z" t-v                         y^\.            /

     Issued:
                                                                                                Ch -^/Deputy Clerk
     Attorney for Plaintiff: .                  Long, Esq,         615-625 55
                                  The Roth Firm - Nashville. 402 BNA Drive. Ste. 410, Nashville, TN 37217
                                                        NOTICE OF PERSONAL PROPERTY' EXEMPTION
     TO THE DEFENDANT(S): Tennessee law provides a ten thousand dollar ($10,000) personal property exemption as well as a homestead exemption
     from execution or seizure to satisfy a judgment. The amount of the homestead exemption depends upon your age and the other factors which are
     listed in TCA § 25-2-301. If a judgment should be entered against you in this action and you wish to claim property as exempt, you must file a
     written list, under oath, of the items you wish to claim as exempt with the clerk of the court. The list may be filed at any time and may be changed by
     you thereafter as necessary; however, unless it is filed before the judgment becomes final, it will not be effective as to any execution or garnishment
     issued prior to the filing of the list. Certain items are automatically exempt by law and do not need to be listed; these include items of necessary
     wearing apparel (clothing) for your selfand your family and trunks or other receptacles necessary to contain such apparel, family portraits, the family
     Bible, and school books. Should any ofthese items be seized you would have the right to recover them. Ifyou do not understand your exemption
     right or how to exercise it, you may wish to seek the counsel of a lawyer. Please state filSnumber on list.
     Mail list to                                                            Clerk,                                 County


                                                          CERTIFICATION (IF APPLICABLE)
                                                         ______ Clerk of                                       County do certify this to be a true and correct copy of
 the original summons issued in this case.

 Date:
                                                                     Clerk / Deputy Clerk                                                                   rvs
     OFFICER’S RETURN: Please execute this summons and make your return within ninety' (90) days of issuance as proved by law?                                        r-l

     I certify that l have served this summons together with the complaint as follows:                                                       Trtfn       *5          Pi

                                                                                                                                                        rv>          o ■Zo
                                                                                                                                                                    —■n

 Date:.                                                                               By:.                                                                          n<
                                                                                                                                                                    a; rrj
                                                                                             Please Print: Officer, Title                   on —'
                                                                                                                                                        U3
                                                                                                                                                        -           c/3
                                                                                                                                                                    </>
                                                                                                                                           Tm
             Agency Address                                                                  Signature                                                             rn

 RETURN ON SERVICE OF SUMMONS BY MAIL: I hereby certify and return that on                                                                          1 sent postage

 prepaid, by registered return receipt mail or certified return receipt mail, a certified copy of the summons and a copy of the complaint in the above
 styled case, to the defendant                                  . On                                     I received the return receipt, which had been signed by
                                 on                       .. The return receipt is attached to this original summons to be filed by the Court Clerk.

     Date:
                                                                               Notary Public/ Deputy Clerk (Comm. Expires                                   )


     Signature of Plaintiff                                                Plaintiffs Attorney (or Person Authorized to Serve Process)
                                                                (Attach return receipt on back)__________________________
 ADA: Ifyou need assistance or accommodations because ofa disability, please call                                           / ADA Coordinator, at ( )

                                                                                                                                                                Rev. 03/11




        Case 3:19-cv-00228-CLC-DCP Document 1-2 Filed 06/20/19 Page 17 of 17 PageID #: 22
